Citation Nr: 1447259	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to an initial compensable rating for urinary incontinence.

3.  Entitlement to a rating in excess of 20 percent for service-connected status post anterior and posterior cruciate ligament reconstruction with degenerative joint disease of the left knee.

4.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

5.  Whether the reduction of a 40 percent rating to 20 percent for right lower extremity radiculopathy was proper.

6.  Entitlement to an effective date prior to July 6, 2012 for the grant of service connection for major depressive disorder with anxiety disorder NOS.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 19979 to April 2000.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system, although some records are also stored electronically in Virtual VA.

In June 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of this hearing is located in Virtual VA.  

The issues of service connection for hypercholesterolemia, hyperlipidemia, hypertension, bowel and gastrointestinal disorders, bilateral pes planus and other foot disorders, external popliteal nerve disorder, shortened right leg, and multiple scars, received January 2014 have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of the effective date for the grant of service connection for a psychiatric disorder; increased ratings for urinary incontinence, left knee disability, and left lower extremity radiculopathy; and whether it was proper to reduce the rating for right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's insomnia and obstructive sleep apnea are as likely as not caused or aggravated by the service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for insomnia and obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with respect to the claim adjudicated in this decision.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Due to the favorable outcome below, no additional discussion is needed.

Legal Criteria and Analysis

The Veteran contends he has a sleep disorder due to his service-connected low back and lower extremity disabilities.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  See 38 C.F.R. § 3.310(b); see also, Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes service connection is in effect for disabilities of the low back, right hip, bilateral knees, bilateral lower extremities, and major depression.

The record contains several documents that link the Veteran's sleep disorders to his service-connected disabilities.

On December 2008 VA examination, the opinion was that the Veteran's claimed sleep condition is at least as likely as not caused by or a result of his service-connected bilateral knee and right hip disabilities on the basis that STRs and VA records document continued and chronic bilateral knee and right hip pain, and that it is not uncommon for chronic pain to disrupt sleep patterns and produce a lack of sleep condition.  See VA Examination received September 23, 2009 in VBMS.

An August 2010 VA treatment record contains an addendum that indicates the Veteran had difficulty sleeping because his low back pain made him restless and he constantly changed position to obtain some rest.  See Medical Treatment Record - Government Facility received September 23, 2013 in VBMS.

In December 2010, Dr. J. S, a private physician, conducted a physical examination and offered an opinion.  He noted the Veteran reported having considerable problems with getting to sleep and that his pain primarily interfered with his sleep.  The physician stated the muscle spasm in the Veteran's back, the extremely limited lumbar range of motion and the sciatic nerve involvement with bilateral L5 nerve root impingement on MRI studies, along with the persistent pain in the left knee provides the objective basis of his pain significantly impairing his ability to obtain restful sleep.  He opined that the Veteran's sleep disruption is directly related to his in-service knee injury and the pathology in his back caused by the gait changes related to the in-service knee injury.  At this time he did not have complaints or the body habitus typically associated with sleep apnea.

A September 2012 VA treatment record contains an impression that the Veteran had insomnia possibly related to pain issues and anxiety.  He was also clinically suspicious for sleep apnea.  See Medical Treatment Record - Government Facility received May 15, 2013 in VBMS.

Private medical records from the Pulmonary Institute include a January 2014 record that contains an impression of insomnia and a May 2014 home sleep study that contains an impression of mild obstructive sleep apnea (OSA).  In May 2014, 
Dr. J.J noted the Veteran had multiple sleep problems and that he had chronic pain due to in-service injuries that led to difficulty sleeping.  The physician also includes an assessment that the Veteran's OSA is made more severe by recent weight gain cause by reduced mobility from chronic pain.  See Medical Treatment Record - Non-Government Facility received April 11, 2014 in VBMS.

After considering all the evidence of record, to include the evidence highlighted above, the Board finds that the Veteran's insomnia is at least as likely as not caused by chronic pain associated with his service-connected disabilities and that his OSA is at least as likely as not aggravated by his service-connected disabilities.  Accordingly, the Veteran is afforded the benefit-of-the-doubt, so the claim for service connection is granted.


ORDER

Service connection for insomnia and obstructive sleep apnea is granted.


REMAND

In a September 2013 rating decision, the RO granted service connection for a major depressive disorder with anxiety, rated as 50 percent disabling, and for urinary incontinence, rated as noncompensable, each effective from July 6, 2012.  The RO also denied entitlement to a rating in excess of 20 percent for service-connected status post anterior and posterior cruciate ligament reconstruction with degenerative joint disease of the left knee; denied entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy; and reduced the 40 percent assigned for right lower extremity radiculopathy to 20 percent, effective from September 4, 2013.  In January 2014, the RO received the Veteran's notice of disagreement with the effective date of the award of service connection for the psychiatric disorder, the initial rating assigned for urinary incontinence, the denial of higher ratings for the left knee disability and left lower extremity radiculopathy, and the reduction of the rating for right lower extremity radiculopathy.  The record indicates that a statement of the case (SOC) on these issues has not been issued.  

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the AOJ that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran addressing the matter of entitlement an earlier effective date for the grant of service connection for a major depressive disorder and anxiety; a compensable rating for urinary incontinence; a higher rating for the left knee disability; a higher rating for left lower extremity radiculopathy; and whether it was proper to reduce the rating for right lower extremity radiculopathy from 40 percent to 20 percent.  The Veteran must be advised of the time limit for filing a substantive appeal.  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


